Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 31 October 1791
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas



Treasury Department,October 31st. 1791.
Gentlemen,

I have directed the Treasurer of the United States to draw upon you for one million of Guilders, at the same sight as in the last case. These Bills will be discharged out of the loan of 6.000.000 of Guilders, mentioned in the letters of Mr. Short and yourselves, of August last.
I am &c.
Alexander Hamilton. Messrs. Willink, Van Staphorst,& Hubbard. Amsterdam.
